USCA11 Case: 20-10991    Date Filed: 10/08/2020   Page: 1 of 10



                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 20-10991
                        Non-Argument Calendar
                      ________________________

                        Agency No. A099-377-742



DAMILOLA ADEKUNLE ADELOYE,

                                                                  Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (October 8, 2020)

Before JORDAN, LAGOA, and BRASHER, Circuit Judges.

PER CURIAM:
            USCA11 Case: 20-10991    Date Filed: 10/08/2020   Page: 2 of 10



      Damilola Adeloye seeks review of the Board of Immigration Appeals’

(“BIA”) denial of his motion to reopen the immigration court’s in abstentia order

for his removal based on ineffective assistance of counsel. Adeloye argues that,

although his motion was untimely, the BIA erred by declining to equitably toll the

180-day filing deadline due to the exceptional circumstance of ineffective assistance

of counsel. Because we conclude Adeloye did not exercise due diligence in bringing

this issue before the BIA, we deny Adeloye’s petition for review.

                                         I.

      Adeloye is a native and citizen of Nigeria who entered the United States

without inspection on or around November 2000. On April 30, 2001, Adeloye’s first

wife filed an I-130 petition on his behalf. The two divorced in 2002, and the United

States Citizenship and Immigration Services denied that I-130 petition on January

29, 2007.

      The Department of Homeland Security (“DHS”) initiated removal

proceedings against Adeloye on July 13, 2007, by filing a notice to appear before

the immigration court in Atlanta, Georgia. In the notice to appear, DHS stated that

the Immigration and Nationality Act § 212(a)(6)(A)(i), 8 U.S.C. § 1182(a)(6)(A)(i),

authorized Adeloye’s removal as an “alien present in the United States without being

admitted or paroled” by an immigration officer. On November 15, 2007, the

immigration court mailed a notice of hearing to Adeloye, scheduling his master


                                         2
         USCA11 Case: 20-10991       Date Filed: 10/08/2020   Page: 3 of 10



calendar hearing for January 29, 2008. On January 17, 2008, Adeloye’s attorney,

David Goren, filed a motion to change venue from Atlanta to Baltimore, Maryland,

where Adeloye resided at the time with his fiancé. In that motion, Adeloye admitted

the allegations of fact in the notice to appear, conceded he was removable under

Section 212(a)(6)(A)(i), and stated he was planning to marry a United States citizen.

On January 22, 2008, the immigration judge denied Adeloye’s motion to change

venue, stating Adeloye had submitted no proof of residence and had no prima facie

ability to adjust his status. Neither Adeloye nor Goren appeared at the January 29,

2008, master calendar hearing, and the immigration judge issued an in abstentia

order for Adeloye’s removal to Nigeria.

      Adeloye filed his first motion to reopen the in absentia order and to change

venue on July 24, 2008. He alleged that he did not appear at the master calendar

hearing because he did not receive notice of the immigration court’s denial of his

motion to change venue in time to attend. He also stated that he had married a United

States citizen on July 18, 2008, and thus was eligible to adjust his status. Adeloye

attached to that motion his new wife’s I-130 petition and his own affidavit in which

he stated that he did not receive notice that his motion to change venue had been

denied because he “failed to keep in touch with [his] attorney” and Goren could not

reach him to tell him that he must appear. The immigration judge denied that motion

on August 18, 2008, stating that (1) Adeloye’s motion to reopen was untimely filed,


                                          3
          USCA11 Case: 20-10991        Date Filed: 10/08/2020    Page: 4 of 10



(2) his wife’s I-130 petition was incomplete, (3) his wife failed to file an I-485

application or provide proof that Adeloye would be eligible to adjust his status, and

(4) the court would otherwise deny the motion in its exercise of discretion because

Adeloye’s “apology” in the attached affidavit did not excuse his failure to appear at

the master calendar hearing and the court was not convinced that he would follow

its orders in future proceedings.

      The USCIS approved Adeloye’s second wife’s I-130 petition on July 29,

2013. Adeloye then retained a new attorney and filed a new motion to reopen and

change venue on February 14, 2014, citing the approval of the I-130 petition. The

immigration judge denied that motion on December 30, 2014, because (1) Adeloye

filed the motion over six years after entry of the removal order, far exceeding the

180-day deadline; (2) he is allowed only one motion to reopen in abstentia

proceedings under 8 C.F.R. § 1003.23(b)(4)(ii), thus this second motion was

numerically barred; (3) he failed to establish that the first I-130 petition filed on his

behalf was approvable when filed, as required by INA § 245(i) and Matter of Butt,

26 I. & N. Dec. 108, 110-11 (BIA 2013); and (4) he failed to prove exceptional

circumstances warranting the court’s exercise of its sua sponte authority to reopen

his case under 8 C.F.R. § 1003.23(b)(1). Adeloye filed a timely notice of appeal with

the BIA on January 28, 2015. The BIA dismissed that appeal on July 11, 2016,

determining (1) the original proceeding was properly initiated in Atlanta, (2)


                                           4
          USCA11 Case: 20-10991       Date Filed: 10/08/2020    Page: 5 of 10



Adeloye did not appeal the denial of his original motion to change venue, and (3)

his alleged eligibility to adjust his status after approval of his wife’s I-130 petition

was not an exceptional situation warranting reopening of the proceedings sua sponte.

      Adeloye filed a formal grievance against his original attorney, Goren, with the

Attorney Grievance Commission of Maryland in October 2016, stating Goren had

advised him not to travel to Atlanta for the master calendar hearing on January 29,

2008. The Commission requested a response from Goren on June 8, 2017. Goren

responded on June 16, stating he had not violated any ethical or legal responsibilities

or advised Adeloye not to attend the master calendar hearing.

      Adeloye then filed a third motion to reopen with the BIA on May 9, 2019, this

time based on ineffective assistance of counsel. Adeloye argued that Goren was

ineffective because (1) he told Adeloye he did not have to attend the January 29,

2008, master calendar hearing and did not notify him that his motion to change venue

had been denied; (2) Goren did not attend the master calendar hearing; (3) he applied

the wrong legal standard in the first motion to reopen the in abstentia order; (4) he

did not advise Adeloye that the first motion to reopen was denied in 2008, causing

Adeloye to miss the deadline to appeal; and (5) it was reasonably likely that the

immigration court would not have issued Adeloye an order of removal in abstentia

had Goren not been ineffective. Adeloye further argued that ineffective assistance

of counsel is an exceptional circumstance warranting equitable tolling of the 180-


                                           5
          USCA11 Case: 20-10991       Date Filed: 10/08/2020    Page: 6 of 10



day deadline for his motion to reopen. The BIA denied that motion to reopen on

November 4, 2019. It ruled that, although Adeloye did comply with the procedural

requirements for alleging an ineffective assistance of counsel claim under Matter of

Lozada, 19 I. & N. Dec. 637, 639 (BIA 1988), he did not exercise due diligence in

bringing that claim. Accordingly, the BIA concluded equitable tolling was not

warranted. Adeloye now petitions this Court for review of that denial.

                                          II.

      We review the BIA’s denial of a motion to reopen for abuse of discretion and

limit our review “to determining whether the BIA exercised its discretion in an

arbitrary or capricious manner.” Zhang v. U.S. Att’y Gen., 572 F.3d 1316, 1319 (11th

Cir. 2009) (citing Li v. U.S. Att’y Gen., 488 F.3d 1371, 1374 (11th Cir. 2007); Abdi

v. U.S. Att’y Gen., 430 F.3d 1148, 1148 (11th Cir. 2005) (overruled on other grounds

by Avila-Santoyo v. U.S. Att’y Gen., 713 F.3d 1357 (11th Cir. 2013) (en banc))).

Adeloye bears a heavy burden in proving arbitrariness or capriciousness because

motions to reopen in the context of removal proceedings are particularly disfavored.

Zhang, 572 F.3d at 1319.

      Adeloye erroneously argues (1) the BIA should have equitably tolled the

deadline for his third motion to reopen because he exercised reasonable diligence in

bringing his ineffective assistance of counsel claim and (2) the BIA failed to consider

his long history of diligently pursuing his claim, the fact that any lapses in diligence


                                           6
          USCA11 Case: 20-10991      Date Filed: 10/08/2020   Page: 7 of 10



were due to ineffective assistance of counsel, and his personal history and lack of

criminal record when making its decision. The Attorney General responds that (1)

the BIA correctly declined to equitably toll the deadline for Adeloye’s third motion

to reopen because he failed to demonstrate reasonable diligence in filing it and (2)

Adeloye’s arguments on appeal fail to explain his delay in filing the third motion to

reopen.

      We address each argument in turn.

      First, the BIA did not abuse its discretion by declining to equitably toll the

deadline for Adeloye’s third motion to reopen. An alien may file a motion to reopen

an in absentia order of removal either (1) within 180 days of the order, if he can

demonstrate his failure to appear was due to “exceptional circumstances;” or (2) at

any time, if he can establish he did not receive proper notice of the removal

proceedings. 8 U.S.C. § 1229a(b)(5)(C). The 180-day deadline for a motion to

reopen based on exceptional circumstances is subject to equitable tolling. Avila-

Santoyo, 713 F.3d at 1364-65. “[E]ligibility for equitable tolling is a threshold

showing that must be made before the merits of the claim or claims underlying a

motion to reopen can be considered.” Ruiz-Turcios v. U.S. Att’y Gen., 717 F.3d 847,

851 (11th Cir. 2013). To establish equitable tolling is warranted, a movant typically

must prove both “(1) that he has been pursuing his rights diligently, and (2) that




                                          7
         USCA11 Case: 20-10991       Date Filed: 10/08/2020    Page: 8 of 10



some extraordinary circumstance stood in his way.” Id. (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)).

      We cannot say that the BIA abused its discretion when it declined to equitably

toll the 180-day deadline for Adeloye to file his third motion to reopen. Adeloye

filed his third motion to reopen on May 9, 2019, more than eleven years after the

immigration judge’s final decision ordering his removal in abstentia, five years after

retaining new counsel, and more than two years after filing a complaint with the

Attorney Grievance Commission of Maryland regarding his original counsel’s

representation. On appeal, Adeloye argues this delay was due to (1) the amount of

time it took the Commission to resolve his complaint and (2) the amount of review

and research needed to bring an ineffective assistance of counsel claim. Because

Adeloye did not present either argument before the BIA, he has failed to exhaust his

administrative remedies and this Court lacks jurisdiction to hear them. See INA §

242(d)(1), 8 U.S.C. § 1252(d)(1); see also Indrawati v. U.S. Att’y Gen., 779 F.3d
1284, 1297 (11th Cir. 2015).

      But even if Adeloye had made those arguments to the BIA, neither excuse

would have compelled the BIA to toll the period. First, Adeloye did not need a

decision from the Commission before he could proceed with a motion to reopen

based on ineffective assistance of counsel. See Matter of Lozada, 19 I. & N. Dec.

637, 639 (BIA 1988) (requiring a movant asserting ineffective assistance of counsel


                                          8
          USCA11 Case: 20-10991        Date Filed: 10/08/2020    Page: 9 of 10



in his motion to reopen to first (1) inform former counsel of the allegations, (2) allow

former counsel an opportunity to respond, and (3) “if it is asserted that prior

counsel’s handling of the case involved a violation of ethical or legal responsibilities,

the motion should reflect whether a complaint has been filed with appropriate

disciplinary authorities regarding such representation, and if not, why not”). Second,

Adeloye has not described with any specificity how waiting over two years after

filing his grievance with the Commission to file this third motion to reopen

demonstrates diligence. We have stated that “waiting more than three years to seek

to set aside [a] deportation order after the means to challenge that order became

available does not demonstrate diligence.” United States v. Watkins, 880 F.3d 1221,

1226 n.2 (11th Cir. 2018). And a party seeking equitable tolling on the basis of

ineffective assistance of counsel must still “explain why [he] waited that long.” Id.

      Here, Adeloye waited more than two years to file his third motion to reopen

after the means to challenge the in abstentia order became available and gives no

persuasive explanation for this delay. Rather, he merely states his “claim of

ineffective assistance of counsel required obtaining a volume of records and a

performing a substantial amount of research,” requiring his new attorney to engage

in a “thorough review of the records and Attorney Grievance Committee’s findings.”

But taking over two years to review records and conduct research is in no way, as

Adeloye asserts, “required to present a responsible claim.” At best, this delay is


                                           9
         USCA11 Case: 20-10991       Date Filed: 10/08/2020    Page: 10 of 10



excusable neglect, and “the principles of equitable tolling . . . do not extend to what

is at best a garden variety claim of excusable neglect.” Irwin v. Dep’t of Veterans

Affairs, 498 U.S. 89, 96 (1990).

      Finally, the BIA did not abuse its discretion by not considering Adeloye’s

history of pursuing his claim, whether any lapses in diligence were due to ineffective

assistance of counsel, or his personal history and lack of criminal record when

making its decision. Adeloye cites no law to support his argument that these

“numerous equities all merit consideration of his Motion to Reopen.” Rather, he

argues that, “[e]ven assuming, arguendo, that the Motion to Reopen Based on

Ineffective Assistance of Counsel had not been diligently filed,” the BIA should

have equitably tolled the 180-day filing deadline anyway. Adeloye had already filed

one timely motion to reopen based on his failure to appear, which was addressed and

denied on the merits. The BIA therefore did not exercise its discretion in an arbitrary

or capricious manner by declining to equitably toll the period for him to file a third

motion to reopen.

                                         III.

      For the foregoing reasons, Adeloye’s petition for review is DENIED.




                                          10